DETAILED ACTION

Claims 5, 9-14, and 16-19 are currently pending and under examination in the instant application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) filed 6/3/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner and an initialed and signed copy of the 1449 is attached to this action. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 5, 9-14, and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2003/0118556 (2003), hereafter referred to as Kaspar et al., in view of US Patent Application Publication 2004/0258666 A1 (2004), hereafter referred to as Passini et al., and US Patent Application Publication 2003/0228282 (2003), hereafter referred to as Gao et al.
Kaspar et al. teaches that high titer recombinant AAV encoding IGF-1 is capable of retrograde transport and infection of motor neurons in vivo, and that expression of IGF-1 in motor neurons in the spinal cord of a mouse model for ALS significantly increases survival (Kaspar et al.,  pages 2 and 11-12). Kaspar et al. further suggests the use of AAV encoding IGF-1 for human patients (Kaspar et al., page 12). 
Kaspar et al., while teaching that high titer recombinant AAV can infect motor neurons through retrograde transport of the virus from infected muscle, does not teach that high titer AAV can administered more distally, such as in the deep cerebellar nuclei in order to infect motor neurons in the spinal cord and express therapeutic amounts of the encoded transgene. Passini et al. acknowledges the work of Kaspar et al. in demonstrating retrograde transport, and further supplements the teachings of Kaspar et al. by showing that injection of high titer AAV encoding a therapeutic transgene in the deep cerebellar nucleus not only infects neurons in regions of the cerebellum, but further infects more distal neurons in the spinal cord (Passini et al., pages 2, 5, 8-9, and 10, see in particular claims 49 and 53). Passini et al. teaches that various AAV serotypes may be used to deliver therapeutic transgenes to the brain for retrograde transport including AAV8 and pseudotyped AAV (Passini et al., page 6, paragraph 53). Passini et al. further teaches that multiple injections may be given and that the site of additional injections may be along the same injection tract or may be contralateral or ipsilateral to the original site (Passini et al., page 5, paragraph 50). Passini et al. also teaches that injection of recombinant AAV encoding a therapeutic transgene into the deep cerebellar nucleus can be used to treat various disorders of the CNS in humans through expression of the transgene in distal target neurons (Passini et al., pages 2 and 10). Gao et al. further supplements Kaspar et al. and Passini et al. by teaching the construction of AAV8 and pseudotyped AAV2/8 vectors encoding IGF-1 (Gao et al., paragraphs 70, 106, and 137). Gao et al. also teaches AAV8 vector comprising neuronal specific promoters (Gao et al., paragraph 70). Gao et al. further teaches that the AAV8 serotype has advantages over other serotypes in that it is not neutralized by antibodies to other serotypes and is not neutralized by human sera (Gao et al., paragraph 156). 
Therefore, in view of the teachings of Kaspar et al. that infection of motor neurons in the spinal cord with an AAV encoding IGF-1 has a therapeutic effect in a mouse model of ALS, the teachings of Passini et al. that injection of AAV, such as AAV8, encoding a therapeutic transgene into the deep cerebellar nucleus can infect neurons in the spinal cord and express the encoded transgene, and the teachings of Gao et al. for the benefits of utilizing AAV8 to express a transgene such as IGF-1 in a subject such as a human over other AAV serotypes, it would have been prima facie obvious to the skilled artisan at the time of filing to express IGF-1 in target motor neurons in the spinal cord by administering an adeno-associated viral vector comprising an AAV8 serotype and encoding IGF-1 to the deep cerebellar nucleus instead of by administering the vector to muscle tissue with a reasonable expectation of success in expressing therapeutic amounts of IGF-1 in spinal cord neurons as such a substitution represents nothing more that the simple substitution of one known administration technique for another to obtain the predictable result of infection of spinal cord neurons with the AAV encoding the IGF-1 transgene and with the added benefit of reduced immunogenicity. 
Finally, in regards to the recited functional limitation in claim 12, which recites that the administration to the deep cerebellar nuclei region results in delivery of the transgene to all subdivisions of the spinal cord, while Passini et al. does not specifically state whether all subdivision of the spinal cord expressed the transgene following injection of the AAV comprising the transgene to the deep cerebellar nucleus, the administration technique taught by Passini et al. is identical to that claimed. As such, the delivery of the transgene to all subdivisions of the spinal cord following injection of an AAV comprising the transgene to the deep cerebellar nucleus is considered inherent to the administration technique absent evidence to the contrary. 

			Additional Comments

It is noted that obviousness type double patenting has not been applied at this time based on the current claims and the claims in U.S. Patent 10,744,210. While the patent claims and the instant claims are both drawn to methods of treating of a motor neuron disease by administering an AAV vector to the DCN, the patent claims are limited to the use of an AAV vector comprising an AAV 1 serotype capsid, whereas the instant claims are limited to the use of an AAV vector comprising an AAV8 serotype capsid.  

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633